Citation Nr: 1143928	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for limitation of extension of the left knee from March 30, 2009; a rating in excess of 10 percent for left knee instability from March 30, 2009, and a rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, from March 30, 2009.  

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in January 2010; a transcript of the hearing is associated with the claims file.

The Board remanded the case in October 2010 and April 2011for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2010 and April 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the Board's prior remands it was noted that, at his hearing, the Veteran raised the issue of entitlement to service connection for nerve damage to the left leg resulting from multiple surgical procedures to the left knee.  As such, the Board referred the issue to the AOJ for appropriate action; however, it appears that no action has been taken on this issue to date.  Therefore, it is again referred to the AOJ for appropriate action.  

The Board notes that, in a March 2011 Memorandum, a Decision Review Officer at the Appeals Management Center (AMC) indicated that the Veteran's representative had inferred a claim for TDIU in June 2010 and, as such, referred the issue to the RO.  There is no indication that the RO has taken action on this claim.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, the Veteran claims that he is unemployable due to his service-connected left knee disability.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  For the period from March 30, 2009, to May 16, 2011, limitation of extension of the left knee was manifested by extension to zero degrees, even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.

2.  As of May 17, 2011, limitation of extension of the left knee is manifested by extension to 20 degrees, but no greater, after repetitive motion due to flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling, resulting in functional loss.

3.  For the entire appeal period, left knee instability is manifested by subjective complaints of weekly locking episodes, giving way, instability, buckling, and popping, without objective evidence of recurrent subluxation or lateral instability, resulting in no more than impairment consistent with slight lateral instability.

4.  For the entire appeal period, chondrocalcinosis, status post-operative, left knee, is manifested by removal of the semilunar cartilage with symptoms of stiffness, bony joint enlargement, crepitation, subpatellar tenderness, grinding, clicks or snaps, and tenderness.

5.  For the entire appeal period, the Veteran's left knee disability does not result in limitation of flexion to more than 115 degrees, even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling; dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; ankylosis; impairment of the tibia or fibula; or genu recurvatum. 


CONCLUSIONS OF LAW

1.  For the period from March 30, 2009, to May 16, 2011, the criteria for a rating in excess of 20 percent for limitation of extension of the left knee have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

2.  As of May 17, 2011, the criteria for a rating of 30 percent, but no higher, for limitation of extension of the left knee have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  For the entire appeal period, the criteria for a rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2006 letter, sent prior to the initial unfavorable decision issued in June 2007, and a February 2009 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2006 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

While the February 2009 letter was issued after the initial June 2007 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2009 letter was issued, the Veteran's claim was readjudicated in the September 2009, March 2011, and August 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that treatment records dated through July 2011 are of record and the Veteran indicated in a May 2011 statement that he had not received VA or private treatment for his left knee disability since February 2011.  Therefore, the Board finds that VA has obtained all available records.

The Veteran was also afforded VA examinations in February 2011 and May 2011 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  However, as noted by the Board in the April 2011 remand, the February 2011 VA examiner stated that the Veteran manifested instability, but did not provide any other description of the severity of disability.  The examiner also stated that the Veteran manifested objective evidence of pain with active motion of the left knee, and that he was able to flex the left knee to 120 degrees, and extend the knee to zero, but the examiner did not provide any indication as to whether the Veteran manifested or reported pain during extension to zero or during flexion to 120 degrees.  Without such evidence, the Board found that it was unable to determine whether the Veteran meets the criterion for an increased evaluation.  As such, the Board remanded the case in order to provide the Veteran with another VA examination so as to address such inquiries.  Such examination was accomplished in May 2011 and the examiner specifically addressed the Board's April 2011 remand directives.  Moreover, the Board finds that the examinations are adequate, with the exception of the February 2011 VA examination's deficiencies as already noted, in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, in October 2010 and April 2011, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, treatment records dated through July 2011 have been obtained and the Veteran was afforded VA examinations in February 2011 and May 2011 so as to determine the severity of his left knee disability in accordance with the October 2010 and April 2011remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the prior directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

By way of background, in a February 1947 rating decision, servic connection for chronic bursistis of the left knee was granted and an initial 10 percent rating under Diagnostic Code 5019 was assigned, effective January 14, 1946.  Thereafter, in a February 1951 rating decision, the RO reduced the Veteran's evaluation for his left knee burisits to zero percent, effective April 30, 1951, as it was not found on the most recent examination.  In a July 2002 rating decision, the RO recharcherized the Veteran's left knee disability as chondrocalcinosis of the left knee with degeenrative joint disease and instability status post surgery and granted a 10 percent rating under Diagnostic Code 5019, effective July 5, 2001.

In August 2006, the Veteran filed his claim of entitlement to an increased rating for his left knee disaiblity.  In the June 2007 rating decision currently on appeal, the RO granted an increased rating to 20 percent for the Veteran's chondrocalcinosis of the left knee with degeenrative joint disease and instability status post surgery under Diagnostic Code 5019-5258, effective August 17, 2006.  Thereafter, the Veteran appealed with respect to the assigned rating.  During the course of the appeal, in a September 2009 rating decision, he was granted a temporary evaluation of 100 percent based on surgical or other treatment necessistating convalescence for his left knee disability, effective December 4, 2008, and a 20 percent rating was assigned, effective March 1, 2009.

In an October 2010 decision, the Board granted a separate 10 percent rating for left knee instability under Diagnostic Code 5257 for the period prior to the Veteran's temporary total evaluation.  Additionally, the Board granted a 20 percent rating for limitation of extension of the left knee under Diagnostic Code 5261, a 10 percent rating for symptomatic removal of semilunar cartilage under Diagnostic Code 5259, and a 10 percent rating for instability under Diagnostic Code 5257, effective March 1, 2009.  The Board also remanded the issue of the propriety of the ratings assigned to the Veteran's left knee disability for the period as of March 30, 2009 for additional development.

In rendering its decision, the Board noted that the Veteran had previously been rated under Diagnostic Code 5019-5258.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code indicates that bursitis under Diagnostic Code 5019 is the service-connected disorder and dislocated semilunar cartilage under Diagnostic Code 5258 is a residual condition.  The Board further determined that a change in the assigned Diagnostic Code from 5258 to 5259 was appropriate as such was consistent with the evidence of record.  Specifically, the Board found that the Veteran's private provider's March 2009 discussion of left knee replacement rather than further evaluation for dislocated cartilage indicated that the provider's assessment was that the Veteran's arthritis and lack of removed cartilage was now the major cause of pain.  Additionally in the October 2010 decision, the Board determined that it was more favorable to the Veteran to assign a 10 percent evaluation for symptomatic removal of cartilage under Diagnostic Code 5259 and assign an evaluation under Diagnostic Code 5261 for limitation of extension, instead of a single 20 percent evaluation under DC 5258.  

Thereafter, in a November 2010 rating decision, the RO implemented the Board's decision and granted a separate 20 percent rating for limitation of extension of the left knee under Diagnostic Code 5261, effective March 1, 2009; a separate 10 percent rating for left knee instability under Diagnostic Code 5257, effective August 17, 2006; and recharacterized the Veteran's left knee disorder as chondrocalcinosis with degenerative joint diesase, status post surgery, and assigned a 10 percent rating under Diagnostic Code 5259, effective March 1, 2009.  

As such, the propriety of the ratings assigned to the Veteran's left knee disability since March 30, 2009, is now before the Board.  In adjudicating such claim, the Board is cognizant that the October 2010 decision recharacterized the Veteran's service-connected disability and changed the Diagnostic Code under such was rated.  In this regard, the Board finds that such action was consistent with current case law and most appropriately characterizes the Veteran's left knee disability. 

In this regard, in Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. 
§ 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error, where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In the instant case, the Veteran has been service-connected for his left knee disorder since Janaury 14, 1946, and prior to the Board's October 2010 decision, such had been rated as 10 percent disabling since July 5, 2001, and 20 percent since August 17, 2006.  As the Veteran's compensable ratings for his left knee disability had not been in effect for more than 20 years and, therefore, are not protected by regulation, the Board's reassignment of Diagnostic Codes was proper and Murray is inapplicable in the instant case.  

In addition to reassigning the Diagnostic Codes, the Board recharacterized the Veteran's left knee disability in the October 2010 decision.  Specifically, while such had previously been characterized as bursitis in the February 1947 rating decision, and as chondrocalcinosis of the left knee with degenerative joint disease and instability status post surgery in the July 2002 rating decision, the Board separated the condition into three disabilities consisting of limitation of extension of the left knee, left knee instabilty, and chondrocalcinosis with degenerative joint disease, status post surgery, left knee. 

In this regard, in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities.  In this regard, the Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that his wound was incurred in connection with military service was not changed.  See also 38 U.S.C.A. §§ 101(16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. 
§ 1159) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  Therefore, as the Board's recharacterization of the Veteran's service-connected left knee disability did not sever service connection and, as indicated by the Board in the October 2010 decision, more appropriately captured the nature of his disability, the Board finds that such was proper.  See Read, supra.

Accordingly, the issue currently before the Board is entitlement to a rating in excess of 20 percent for limitation of extension of the left knee, which is rated under Diagnostic Code 5261; a rating in excess of 10 percent for left knee instability, which is rated under Diagnostic Code 5257; and a rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, which is rated under Diagnostic Code 5259, for the period beginning March 30, 2009.

Bursitis is evaluated under Diagnostic Code 5019, which provides that such will be rated on limitation of motion of affected parts, as degenerative arthritis, except for gout.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a , Diagnostic Code 5003. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees. For a 10 percent evaluation, flexion must be limited to 45 degrees. For a 20 percent evaluation is warranted where flexion is limited to 30 degrees. A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability. However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Limitation of Extension of the Left Knee

For the period beginning March 30, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for limitation of extension of the left knee prior to May 17, 2011.   However, as of May 17, 2011, the Board determines that he is entitled to a rating of 30 percent, but no higher, for his limitation of extension of the left knee.   

As indicated previously, Diagnostic Code 5261 provides for a 20 percent evaluation where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  

For the period from March 30, 2009, to May 16, 2011, the Veteran's limitation of extension of the left knee is manifested by extension to zero degrees, even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.

As of May 17, 2011, the date of a VA examination demonstrating an increase in symptomatology, the Veteran's limitation of extension of the left knee is manifested by extension to 20 degrees, but no greater, after repetitive motion due to flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling, resulting in functional loss.

In this regard, a March 30, 2009, private treatment record from Dr. Huddleston reflects that the Veteran has left knee extension to zero degrees.  At the Veteran's January 2010 Board hearing, he testified that his knee pain had increased in the previous two months and that he currently experienced weakness and swelling daily.  The Veteran further reported that, with repetitive motion, his pain, fatigability, and lack of endurance increase in severity.  

At the Veteran's February 2011 and May 2011 VA examinations, he had extension to zero degrees, which the examiners indicated was normal.  They also noted that there was objective evidence of pain with active motion.  Additionally, at the VA examinations, the Veteran reported flare-ups that were severe and occurred weekly, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.  In February 2011, the examiner further reported that there was objective evidence of pain following repetitive motion, but stated that there were no additional limitations after three repetitions of range of motion.  In light of the foregoing, the Board finds that for the period from March 30, 2009, to May 16, 2011, the Veteran's limitation of extension of the left knee warrants no more than the 20 percent rating currently assigned.  This is the case  even after consideration of repetitive motion, symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.  In this  regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension greater than 15 degrees.  As such, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5261 for the period from March 30, 2009, to May 16, 2011. 

However, at the May 2011 VA examination, the examiner reported that there was guarding of movement and objective evidence of pain following repetitive motion and indicated that there was additional limitations after three repetitions of range of motion with lack of endurance as the most important factor.  She further indicated that the Veteran had left knee extension from zero to 20 degrees after repetitive motion.  It was also observed that he had pain on extension beginning at 20 degrees and fatigued with repetition.  The examiner noted that the Veteran had visible discomfort after the examination and his heart rate increased.  He also reported pain as 9/10 with muscle tightening and pain extending from the femur to the toes.  The examiner further reported that the Veteran's loss of motion had increased since February 2011 and has interfered more with his activities of daily living.  Therefore, in light of DeLuca, supra, and Mitchell, supra, the Board finds that, as of May 17, 2011, the Veteran's limitation of extension of the left knee is manifested by extension to 20 degrees, but no greater, after repetitive motion due to flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling, resulting in functional loss, warranting a 30 percent rating, but no higher, under Diagnostic Code 5261.

Left Knee Instability

For the period beginning March 30, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability.  In this regard, his left knee disability is manifested by subjective complaints of giving way, instability, buckling, and weakness, without objective evidence of recurrent subluxation or lateral instability, resulting in no more than impairment consistent with slight lateral instability.

As indicated previously, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

A March 30, 2009, private treatment record from Dr. Huddleston reflects that the Veteran complained that his left leg gives way.  Upon physical examination, the Veteran's left knee showed normal alignment.  The medial and lateral collateral ligaments and cruciate ligaments were intact.  Lachman's test was negative.  The patella tracked normally.  At the Veteran's January 2010 Board hearing, he testified that his knee would give out on him daily and that he had fallen on numerous occasions.  He also indicated that he experiences incapacitating episodes as a result of his knee disability and uses a cane.

At the February 2011 and May 2011 VA examination, the Veteran reported giving way and instability.  In February 2011, he denied episodes of dislocation and subluxation.  In May 2011, the Veteran indicated that his knee gives way without warning while he is walking and had several falls in the past.  Additionally, he indicated that he experienced buckling.  Upon physical examination in February 2011, findings included instability, but the examiner then specifically indicated that there was no instability.  At the May 2011 VA examination, the examiner reported that no instability was noted during the examination.  She further stated that there was no antero-posterior or medial-lateral instability, subluxation, or dislocation on examination.  The examiner also noted that McMurray's test, anterior/posterior drawer test, and Lachman's test were negative.  

Therefore, while the evidence reflects subjective complaints of giving way, instability, and buckling of the knee that is recurrent, the objective evidence shows that the Veteran's left knee is stable on all diagnostic testing given, including the testing of all ligaments.  When the Board weighs the Veteran's lay testimony with the objective medical evidence of record, the Board concludes that no more than slight recurrent instability is manifested.  To the extent that the service-connected left knee disability causes knee weakness, such symptom is contemplated in the rating assigned based on the loss of the range of motion of the service-connected knee.  

As the record fails to show moderate recurrent instability or subluxation, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257. 

Chondrocalcinosis, Status Post-Operative, Left Knee

For the period beginning March 30, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee.  In this regard, such disability is manifested by removal of the semilunar cartilage with symptoms of stiffness, bony joint enlargement, crepitation, subpatellar tenderness, grinding, clicks or snaps, and tenderness. 

As indicated previously, Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

A March 2009 record from Dr. Huddleston indicates that there was no effusion, tenderness, scarring, crepitus, or cysts.  However, at the Veteran's February 2011 and May 2011 VA examinations, he reported symptoms of stiffness.  Upon physical examination, bony joint enlargement, crepitation, and subpatellar tenderness were present.  Also, in February 2011, it was observed that the Veteran had grinding.  Additionally, in May 2011, it was noted that he had clicks or snaps.  At his January 2010 Board hearing, the Veteran testified that currently experienced tenderness daily.

Therefore, based on the foregoing, the Board finds that the Veteran has symptomatic removal of the semilunar cartilage.  However, as 10 percent is the maximum schedular rating under Diagnostic Code 5259, the Veteran is not entitled to higher rating under such Code. 

Other Considerations

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code.  

In this regard, the Board observes that bursitis, under Diagnostic Code 5019, is rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5003 pertinent to degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  Therefore, while the evidence of record demonstrates that the Veteran's left knee disability has previously been characterized as bursitis and there is X-ray evidence of moderate osteoarthritis, as noted in February 2011, he is already rated under Diagnostic Code 5261 pertaining to limitation of extension.  

The Board has considered, under VAOPGCPREC 9-04, whether the Veteran is entitled to a separate rating for limitation of flexion.  In this regard, Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees and a compensable evaluation is warranted where flexion is limited to 45 degrees.  However, the evidence of record fails to demonstrate that the Veteran has flexion of the left knee limited to a compensable degree.  In this regard, Dr. Huddleston's March 2009 report reflects that the Veteran had active and passive flexion to 135 degrees.  Additionally, the February 2011 and May 2011 VA examinations revealed left knee flexion from zero to 120 degrees.  The Board observes that the Veteran had objective evidence of pain with active motion and following repetitive motion, but there were no additional limitations of flexion after three repetitions of range of motion.  In this regard, the May 2011 VA examination revealed flexion from zero to 120 degrees after repetitive motion; however, she indicated that pain began at 115 degrees of flexion.  

The Board has considered, in light of DeLuca, supra, and Mitchell, supra, whether the Veteran meets the criteria for a compensable rating based on limitation of flexion due to his symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling; however, the evidence fails to show that such symptoms result in functional loss of flexion reaching a compensable level.  In this regard, after repetitive motion at the May 2011 VA examination, the Veteran maintained the same level of flexion.  Additionally, there is no evidence that any flare-ups results in a compensable loss of flexion.  Therefore, the Board finds that he is not entitled to a separate compensable rating for limitation of flexion under Diagnostic Code 5260 as the evidence reflects that he has flexion to 115 degrees, even after repetitive motion and in conisderation of his symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.  See DeLuca, supra; Mitchell, supra.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258, pertaining to the dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).

However, the evidence reflects that the Veteran underwent a partial lateral meniscectomy in December 2008.  The December 2008 operative report discloses that there was a compound tear of the posterior end of the lateral meniscus.  However, as of March 30, 2009, there is no evidence that the Veteran has dislocation of semilunar cartilage.  In this regard, a March 2009 report from Dr. Huddleston reflects that the patella tracks normally, the Q angle was normal, and there were healed portals of knee arthroscopy.  Additionally, at the February 2011 and May 2011 VA examinations, no meniscus abnormality was noted.  Furthermore, the evidence of record fails to demonstrate frequent episodes of locking or effusion into the joint.  In this regard, no episodes of locking or effusions were noted by Dr. Huddleston or at either VA examination.  The Board notes that the Veteran reported experiencing weekly locking episodes and pain; however, the Board observes that there is no finding of a dislocated semilunar cartilage.  Consequently, a higher rating under Diagnostic Code 5258 is not warranted. 

Additionally, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Board notes that the Veteran has alleged that he has nerve damage to the left leg resulting from multiple surgical procedures to the left knee, which is manifested by numbness, tremors, and jerking motion.  As indicated in the Introduction, the issue of entitlement to service connection for nerve damage to the left leg resulting from multiple surgical procedures to the left knee is being referred to the RO for appropriate action. 

The Board has considered whether staged ratings under Hart, supra, in addition to those already assigned, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned three separate ratings in order to fully compensate him for all symptoms that are present.  There are no additional symptoms of his left knee that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's left knee may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As indicated in the Introduction, in  Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time. 

In sum, the Board finds that an increased rating of 30 percent for limitation of extension of the left knee is warranted as of May 17, 2011.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for limitation of extension of the left knee from March 30, 2009, to May 16, 2011, and in excess of 30 percent as of May 17, 2011; a rating in excess of 10 percent for left knee instability, from March 30, 2009, and a rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, from March 30, 2009.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for limitation of extension of the left knee from March 30, 2009, to May 16, 2011, is denied.

As of May 17, 2011, a rating of 30 percent, but no higher, for limitation of extension of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for left knee instability from March 30, 2009, is denied.

A rating in excess of 10 percent for chondrocalcinosis, status post-operative, left knee, from March 30, 2009, is denied.  


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and alleges that he is unemployable due to his left knee disability.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities, to include his left knee disability, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treats him for his left knee disability, bilateral hearing loss, and tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the West Los Angeles, California, VA Medical Center dated from July 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  

The examiner should identify each impairment associated with the Veteran's service-connected disabilities of limitation of extension of the left knee; left knee instability; chondrocalcinosis, status post-operative, left knee; bilateral hearing loss; and tinnitus, and then state the occupational impact that each impairment has on the Veteran's ability to be employed, without consideration of his nonservice-connected disabilities.  The examiner should describe what type of employment activities would be limited due to the service-connected limitation of extension of the left knee; left knee instability; chondrocalcinosis, status post-operative, left knee; bilateral hearing loss; and tinnitus.  In this regard, the examiner should discuss the type of sedentary and manual activities that would be limited or unable to be performed as a result of the Veteran's service-connected disabilities.  The examiner should also comment on the type of employment activities which would be limited due to a combination of each of his service-connected disabilities.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including all lay and medical 
evidence.  The rationale for any opinion offered should be provided.

4.  After the above development has been completed, the examination report should be reviewed to ensure compliance with the above.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


